Dear Mayor Lindsey:
Your request for an Attorney General's opinion has been forwarded to me for research and reply.
Specifically, you ask:
  1) Whether the Tallulah City Council has the power to restrict the travel of all employees through a resolution?
  2) What is the rate of mileage reimbursement for use of your personal vehicle?
With regard to your first question, you are referred to La. R.S. 33:404(A)(5) which states that one of your duties as the mayor of a mayor-board of aldermen municipal government is to prepare and submit an annual operations and a capital outlay budget to the board of aldermen in accordance with La. R.S.39:1301 et seq. and any other supplementary laws or ordinances. For the budget to become law, La. R.S. 33:406 which describes how an ordinance is enacted, requires a budget to be approved by an ordinance which shall be adopted by an affirmative vote of a majority of the members of the board.
The Louisiana Local Government Budget Act is comprised of La. R.S. 39:1301 through 1316. According to Section 1305, each political subdivision shall cause to be prepared a comprehensive budget representing a complete financial plan for each fiscal year for the general fund and each special revenue fund. The proposed budget must be accompanied by the ordinance which has been adopted by an affirmative vote of a majority of the members of the board and is called the "proposed budget adoption instrument." This ordinance defines the authority of the mayor and board to make changes within various budget classifications. *Page 2 
The budget must be available for public inspection in accordance with Sections 1306, 1307 and 1308 of the Act and adopted in compliance with Section 1308.
The answer to whether or not the City Council of Tallulah has the authority to amend the budget to change the travel allowed should be found in the ordinance or "proposed budget adoption instrument" by which the board approved your annual budget. Also, any amendment to the budget must be adopted in an open meeting of the city council by ordinance in compliance with La. R.S.33:406(B)(3) which states:
  (3) Each proposed amendment to an ordinance shall be presented in writing or reduced to writing before its final consideration. An amendment to a proposed ordinance shall not nullify the purpose of the proposed ordinance nor, except for ordinances involving the annual operating budget, a capital improvements budget, or a modification of municipal ordinances, add a new subject matter to it.
With regard to your second question, the amount you can be reimbursed for travel expenses changes periodically. To determine how much is allowed and under what circumstances, it is recommended that you contact the Division of Administration and ask for the most recent Travel Guide.
I trust your questions have been answered, however, if you should need anything further, do not hesitate to contact this office.
  Very truly yours,
  CHARLES C. FOTI, JR.
  ATTORNEY GENERAL
  BY:______________________________
  FRANCES J. PITMAN
  ASSISTANT ATTORNEY GENERAL